Exhibit 10.1
 
AMENDMENT NO 1
TO
SECURITIES PURCHASE AGREEMENT


This Amendment No. 1 (the “Amendment”) to the Securities Purchase Agreement (the
“SPA”) dated as of January 21, 2014 is entered into to be effective as of
September __, 2014, by and among Advanced Cannabis Solutions, Inc., a Colorado
corporation (the “Company”), and Full Circle Capital Corporation, a Maryland
corporation (the “Holder”). All references to the SPA shall refer to the SPA as
amended in this Amendment, including the Exhibits hereto. Capitalized terms used
herein and not defined shall have the meanings set forth in the SPA.


WHEREAS, subject to certain conditions set forth in the SPA, the Company may
issue to the Holder a Note for the principal amount of $7,500,000;


WHEREAS, upon mutual agreement of the Company and the Holder, the Company may
subsequently issue to the Holder additional Notes for an aggregate principal
amount of up to $22,500,000;


WHEREAS, pursuant to the SPA, the Company sold the Holder a warrant to purchase
up to 1,400,000 shares of Common Stock (the “Warrant”); and


WHEREAS, the Holder and the Company desire to amend the terms of the SPA to
better reflect current market conditions for the Company’s Common Stock and the
business and industry as a whole.


NOW THEREFORE, in consideration of the above, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.1  
The definition of “Conversion Price” in Section 3(b)(ii) of Exhibit A to the SPA
(the “Form of Notes”) shall be amended and restated as follows:



“Conversion Price” means, as of the Conversion Date or other date of
determination, $4.00 per share.
 
1.2  
      The Warrant shall be amended as set forth in Exhibit A to this Amendment.

 
1.3 All other terms and provisions of the SPA and the Form of Notes in direct
conflict with the amendment specifically set forth herein are hereby amended to
conform to this Amendment; and except for this Amendment, all other terms and
conditions of the SPA and the Form of Notes shall remain unamended hereby and in
full force and effect.
 
1.4 This Amendment, together with the SPA and its exhibits, embodies the entire
agreement and understanding between the Company and the Holder relating to the
subject matter hereof and supersedes all prior agreements and understandings
relating to such subject matter.
 
1.5 If any provision of this Amendment, or the application of such provisions to
any Person or circumstance, shall be held invalid, the remainder of this
Amendment, or the application of such provision to Persons or circumstances
other than those to which it is held invalid, shall not be affected thereby.
 
1.6 This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed an original, but all of which taken together shall constitute
one and the same agreement.  A facsimile transmission of this signed Amendment
shall be legal and binding on all parties hereto.
 
[Signature Page Follows]

 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly caused this Amendment to be
executed and delivered on the date first written above.


COMPANY:
 
HOLDER:
 
ADVANCED CANNABIS SOLUTIONS, INC.
 
FULL CIRCLE CAPITAL CORPORATION
                          By: 
/s/Robert L. Frichtel
  By:
/s/ Gregg J. Felton
  Title:
CFO
  Title:
President and Co-Chief Executive Officer
   
 
   
 
 


 
 
 

 
 
2

--------------------------------------------------------------------------------

 


Exhibit A


AMENDMENT NO. 1
TO
WARRANT TO PURCHASE COMMON STOCK


This Amendment No. 1 (the “Warrant Amendment”) to the Warrant to Purchase Common
Stock (the “Warrant”) dated as of January 21, 2014 is entered into to be
effective as of September __, 2014, by and among Advanced Cannabis Solutions,
Inc., a Colorado corporation (the “Company”), and the holder of the Warrant,
Full Circle Capital Corporation, a Maryland corporation (the
“Holder”).  Capitalized terms used herein and not defined shall have the
meanings set forth in the Securities Purchase Agreement entered into by the
Company and the Holder and dated as of January 21, 2014 (the “SPA”).


WHEREAS, pursuant to the SPA, the Company sold to the Holder a Warrant to
purchase up to 1,000,000 shares of Common Stock;


WHEREAS, subject to certain conditions in the SPA, the Company may issue to the
Holder a promissory note or series of promissory notes in the principal amount
of up to $7,500,000 and subsequent additional promissory notes in the amount of
up to $22,500,000 (each a “Note”); and


WHEREAS, the Holder and the Company desire to amend the terms of the Warrant to
better reflect current market conditions for the Company’s Common Stock and the
business and industry as a whole.


NOW THEREFORE, in consideration of the above, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


 
1.1
The definition of “Exercise Price” in Section 1(b) of the Warrant shall be
amended and restated as follows:



Exercise Price.  For the purposes of this Warrant, “Exercise Price” means:
 
(i) $4.00 per share.
 
 
1.2
The amount of shares issuable upon the exercise of the Warrant shall be
increased to 1,400,000 shares.

 
 
1.3
All other terms and provisions of the Warrant in direct conflict with the
amendment specifically set forth herein are hereby amended to conform to this
Warrant Amendment; and except for this Warrant Amendment, all other terms and
conditions of the Warrant shall remain unamended hereby and in full force and
effect.

 
 
1.4
This Warrant Amendment, together with the Warrant, embodies the entire agreement
and understanding between the Company and the Holder relating to the subject
matter hereof and supersedes all prior agreements and understandings relating to
such subject matter.

 
 
1.5
If any provision of this Warrant Amendment, or the application of such
provisions to any Person or circumstance, shall be held invalid, the remainder
of this Warrant Amendment, or the application of such provision to Persons or
circumstances other than those to which it is held invalid, shall not be
affected thereby.

 
 
1.6
This Warrant Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed an original, but all of which taken together shall constitute
one and the same agreement.  A facsimile transmission of this signed Warrant
Amendment shall be legal and binding on all parties hereto.

 
[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly caused this Warrant Amendment
to be executed and delivered on the date first written above.


 
COMPANY:
 
HOLDER:
 
ADVANCED CANNABIS SOLUTIONS, INC.
 
FULL CIRCLE CAPITAL CORPORATION
                          By: 
/s/Robert L. Frichtel
  By:
/s/ Gregg J. Felton
  Title:
CFO
  Title:
President and Co-Chief Executive Officer
   
 
   
 
 





4

--------------------------------------------------------------------------------